09/12/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                    Assigned on Briefs July 24, 2018 at Knoxville

           RICHARD BRYANT LONG v. STATE OF TENNESSEE

                 Appeal from the Circuit Court for Lawrence County
                       No. 34492 Stella L. Hargrove, Judge
                     ___________________________________

                           No. M2018-00113-CCA-R3-PC
                       ___________________________________

The petitioner, Richard Bryant Long, appeals the denial of his post-conviction petition,
arguing the post-conviction court erred in finding he received effective assistance of
counsel at trial. Following our review, we affirm the denial of the petition.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which NORMA MCGEE OGLE and
ROBERT L. HOLLOWAY, JR., JJ., joined.

John S. Colley, III, Columbia, Tennessee, for the appellant, Richard Bryant Long.

Herbert H. Slatery III, Attorney General and Reporter; Sophia S. Lee, Assistant Attorney
General; Brent A. Cooper, District Attorney General; and Christi Thompson, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                             Facts and Procedural History

       In 2015, a Lawrence County jury convicted the petitioner of the Class A felony of
rape of a child for which he is currently serving a twenty-five-year sentence in the
Tennessee Department of Correction. On direct appeal, the petitioner challenged the trial
court’s admission into evidence of a video recording of the victim’s forensic interview.
In denying his challenge, this Court affirmed the petitioner’s conviction and, in doing so,
provided the following summary of the underlying facts:

              This case arises from the [petitioner’s] rape of his twelve-year-old
      step-daughter, the victim, [ ]. A Lawrence County grand jury indicted the
      [petitioner] for rape of a child, and at the [petitioner’s] trial on this charge,
the following evidence was presented: [The victim] testified that she was
twelve years old at the time of trial and that, at the time of the rape, the
[petitioner] was married to her mother. The [petitioner] came to live with
her family when she was one year old, and she called him “daddy” after
that. She testified that, at the time of these events, she lived with her
mother, the [petitioner], her little sister, and her older brother. [The victim]
stated that, when her little sister was born, the [petitioner] began coming
into her room in the middle of the night and touching her “private areas,
[her] chest areas, and [her] legs, and rub against [her].” She stated that the
[petitioner] took her to “the farm” and did “those things” in the middle of
the night there too. [The victim] stated that the [petitioner] would “do it” a
couple of times a week.

        [The victim] stated that, on Easter 2012, during a visit to Carlton
Doss’s farm, she and the [petitioner] loaded Doss’s four-wheeler onto a
trailer and drove it to a barn on Doss’s property. At the barn, the
[petitioner] urinated while the victim stayed in the truck. When he returned
to the truck, his penis was protruding from his pants. [The victim]
informed the [petitioner] of this fact, and the [petitioner] responded that he
did not realize he was exposed.

        [The victim] said that, after learning that some cows were loose in
the woods, the two drove the four-wheeler [into] the woods. The
[petitioner] asked [the victim] if she wanted to play a game. The
[petitioner] told her to close her eyes and open her mouth, and he “rubbed
his pinky on the sides of [the victim’s] mouth.” [The victim] told the
[petitioner] to stop and moved his hand. The [petitioner] “rubbed his
private areas around [the victim’s] chest.” [The victim] told the [petitioner]
that she was going to tell her mother, and the [petitioner] “got mad.” He
then took her to a creek or a pond and told her to remove her clothing and
get into the water, offering to swim with her. [The victim] said that she
wanted to go home and that the [petitioner] eventually took her home.

       [The victim] testified that her older brother had basketball practice
on Mondays and Thursdays after school, and [the victim] went home with
the [petitioner] and her little sister. At home, [the victim] would sit on the
couch, and the [petitioner] would sit down next to her and “put his hand on
[her] lap and he would rub against [her] knees. And sometimes he would
pull against [her] clothes or tug on them. And he would try to mess with
[her] or touch [her] in [her] privates.” [The victim] was “scared” to go

                                     -2-
home with the [petitioner] on the afternoons when her brother had
basketball practice.

        [The victim] testified that she shared a room with her little sister but
that, when she was younger, her little sister slept in another room. During
that time, the [petitioner] came into [the victim’s] room at night and rubbed
against her and laid his hand on her lap. [The victim] testified that the
[petitioner] rubbed her privates in the “front,” her chest, and her “upper
lap.” The [petitioner] also “rubbed his private” with his hand, usually after
he was finished “messing with” [the victim]. She testified that she could
see his “private” and that “greenish-white goo” came out of it and onto his
hand. [The victim] told the [petitioner] that she was going to tell her
mother, and the [petitioner] responded that he would hurt [the victim] or
put her in the hospital if she told her mother.

       [The victim] clarified that the [petitioner] touched her private area
with his fingers on the “outside.” He “tr[ied] to go inside” of her private
area, but [the victim] squeezed her legs tight to stop him. [The victim]
eventually told her mother and grandmother what the [petitioner] had been
doing, and the police were contacted.

       On cross-examination, [the victim] agreed that she did not cry out
for help to the other adults in the house when the [petitioner] touched her.
She reiterated that the [petitioner] touched her in her room in the middle of
the night a couple of times a week for five years. She stated that she saw
the “goo” come out of the [petitioner’s] privates one or two times and that
one time it got on the side of her mouth. [The victim] agreed that she had
never liked the [petitioner] and did not want her mother to marry him. [The
victim] agreed that she had testified to several things she did not reveal in
her forensic interview.

       Nathan Neese testified that he was employed by the Lawrence
County Sheriff’s Office and that he became involved with this case on the
day a forensic interview was conducted with [the victim]. Lieutenant
Neese interviewed the [petitioner]. The [petitioner] denied [the victim’s]
allegations but said he sometimes wore boxer shorts around the house, that
the shorts did not have a button in the crotch area, and that sometimes his
penis came out.

        [The victim’s] mother testified that [the victim] told her about the
[petitioner’s] actions and that she confronted him. He denied the
                                     -3-
allegations, and they fought over the issue. The next day, [the victim’s]
mother visited her own mother and sister, [the victim’s] aunt, at her
mother’s house. [The victim’s] aunt told [the victim’s] mother that she
would call the police about what [the victim] had reported. [The victim’s]
mother stated that she believed [the victim’s] allegations and that she had
kept the [petitioner] away from [the victim] ever since.

       On cross-examination, [the victim’s] mother agreed that she never
heard [the victim] call out to her for help in the middle of the night or had
any idea that this was going on between the [petitioner] and [the victim].

       Dawn Bradley testified that she worked for the Department of
Children’s Services (“DCS”) and that she interviewed [the victim]. [The
victim] told her that the [petitioner] had touched her “inappropriately.” A
forensic interviewer at a child advocacy center later interviewed [the
victim]. Law enforcement was alerted of the interview, which was video
recorded.

       During a jury-out hearing, the State advised the trial court of its
intention to introduce the video recording of the forensic interview, on the
basis that it was necessary to rebut what the victim’s testimony [was] on
cross-examination about her conversation with the forensic interviewer.
Defense counsel objected to the video, saying that its introduction was not
necessary to rebut the few questions asked of the victim about what she told
the forensic interviewer. The trial court concluded that defense counsel had
opened the door for the introduction of the video because defense counsel
asked the victim about her testimony that was inconsistent with what she
told the forensic interviewer. The trial court further stated that the video
was related to material issues in this case.

        Still on the subject of the forensic interview, defense counsel argued
that “the statute require[d] some qualifying things to be done” before the
video was introduced. Both parties and the trial court referred to and read
aloud Tennessee Code Annotated section 24-7-123, which governs the
admissibility of a video interview with a child by a forensic interviewer
regarding sexual contact. Defense counsel argued that there were “specific
requirements . . . about the forensic examiner” including that the
interviewer had to be licensed in a certain way. The forensic interviewer,
Katie Brazier, then testified that she interviewed [the victim] in 2012, when
she was employed by Kid’s Place, a child advocacy center. Ms. Brazier
testified that Kid’s Place was properly certified as a child advocacy center
                                    -4-
by the State of Tennessee at the time of the interview. Ms. Brazier stated
that she had graduated from the University of North Alabama with a
bachelor’s degree in social work in 2005. After completing her degree, Ms.
Brazier was employed by DCS for eight months and then was employed
with Kid’s Place for six and a half years, where she conducted forensic
interviews. At the time of trial, Ms. Brazier had been employed by DCS
for two years.

       Ms. Brazier clarified that at the time of her interview with [the
victim], Ms. Brazier had six years of experience doing forensic interviews.
Ms. Brazier testified about her forensic training, which consisted of forty
hours of “basic forensic interview training,” which she completed at the
National Child Advocacy Center. Ms. Brazier did an internship during her
training at Kid’s Place, during which she “shadowed” a forensic
interviewer. Ms. Brazier’s curriculum vitae was admitted as an exhibit.
The trial court found that Ms. Brazier met the qualifications and specific
requirements found at Tennessee Code Annotated section 24-7-123(b)(3)
and found specifically that Ms. Brazier had “completed the forensic training
as required” and had “worked under a forensic interviewer, prior to
becoming one herself.” Defense counsel lodged a contemporaneous
objection prior to the trial court’s admission of the video, while
acknowledging that the trial court had “satisfied all the requirements.”

        In the presence of the jury, Jill Howlett testified that she was
employed at Our Kid’s Center in Nashville, an outpatient child advocacy
clinic that conducted forensic medical examinations of children who had
been sexually abused. Ms. Howlett interviewed [the victim] for a medical
history and about the alleged sexual encounters with the [petitioner]. [The
victim] reported to Ms. Howlett that the [petitioner] had touched her private
area with his hands, both on her skin and over her clothes. She stated that
he touched the inside and outside of her private area and that this happened
more than one time. [The victim] reported that she saw “gray nasty stuff”
come out of the [petitioner’s] penis when he was “giving [her] a shower.”

       Katie Brazier testified that she was employed by Kid’s Place in 2012
and interviewed [the victim]. Ms. Brazier testified to her training and
qualifications as a forensic interviewer, consistent with her testimony
during the prior jury-out hearing. Ms. Brazier stated that she had also
completed advanced forensic interview training. She stated that she had
conducted over 2,000 interviews while employed at Kid’s Place. At this

                                    -5-
point, the video recording of Ms. Brazier’s forensic interview with [the
victim] was played for the jury.

        On cross-examination, Ms. Brazier agreed that what [the victim] had
told her during the interview differed from what [the victim] had testified
to, in some aspects. Ms. Brazier recalled that [the victim] told her she was
scared to tell the doctor who examined her some of the things that had
happened.

       For the [petitioner], Sandra Anderson, his mother, testified that she
knew [the victim] as her step-granddaughter. She said that [the victim] had
visited her home too many times to count and that she had visited [the
victim’s] home. She estimated that the two had been together “[h]undreds”
of times. Ms. Anderson said that she had caught [the victim] lying “so
many times.” [The victim], she said, lied about her brother mainly but so
often that Ms. Anderson would not believe anything that [the victim] said.
Ms. Anderson recalled that, after the [petitioner] moved out of the home,
she went to bring pizza to [the victim] and her mother. [The victim]
showed her a closet full of new clothing and told her that she received the
clothing in exchange for her accusations against the [petitioner].

       During cross-examination, Ms. Anderson testified that she usually
believed [the victim’s] brother’s recount of events over [the victim’s]
version. She described him as “mellow” and unlikely to start trouble.

        John Anderson, the [petitioner’s] stepfather, testified that he had
helped to raise the [petitioner] since the [petitioner] was four years old. He
said he knew [the victim] through the [petitioner] and had seen her over
100 times. The last time he saw [the victim] was after the [petitioner] and
[the victim’s] mother separated. Mr. Anderson testified that [the victim]
liked to “stretch the truth” and wanted to be the center of attention. Mr.
Anderson described a conversation during which [the victim] told him that
[the victim’s] mother and another man were colluding with her biological
father to “get rid” of the [petitioner]. Mr. Anderson said he was present at
[the victim’s] house on Easter 2012 from 10:30 a.m. until 4:00 p.m. He
said the [petitioner] and [the victim] never left the home alone.

       During cross-examination, Mr. Anderson testified that he later
learned that [the victim’s] father was incarcerated. He said he was not
surprised to learn that the [victim’s] father was not scheduled for parole

                                    -6-
       until 2033. After this conversation, Mr. Anderson said he told the
       [petitioner] to “look for trouble.”

               Donna Howell, the [petitioner’s] girlfriend, testified that the two had
       dated for three years as of the time of trial. Ms. Howell said that she had
       engaged in intercourse with the [petitioner] on numerous occasions and, on
       those occasions, she never noticed him to have [“]green goo” coming from
       the end of his penis. She said that he had not given her any sexually
       transmitted diseases. Ms. Howell testified that the [petitioner] had been
       around her young niece and her nephew and they had no complaints about
       his behavior. During cross-examination, Ms. Howell testified that the
       [petitioner] did not live in a home with her niece or nephew.

               Carl Doss testified that he employed the [petitioner] for a long
       period of time. He said that, Easter morning 2012, he went to church and
       came home for an Easter egg hunt. He said that he did not see the
       [petitioner] or [the victim] at his home that day and that no one drove his
       four wheeler that day. During cross-examination, he agreed that he did not
       know what happened at his home while he was at church.

State v. Richard Bryant Long, No. M2015-02093-CCA-R3-CD, 2016 WL 4487953, at
*1-4 (Tenn. Crim. App. Aug. 25, 2016), perm. app. denied (Dec. 15, 2016) (internal
footnote omitted).

         After the denial of his direct appeal, the petitioner filed a timely petition for post-
conviction relief. In the petition, the petitioner alleged he received ineffective assistance
at trial because trial counsel “failed to introduce evidence that the victim maintained, and
the State of Tennessee originally maintained, that there was no allegation, much less
proof, of penetration.” The petitioner also alleged trial counsel “failed to object to the
admission of the victim’s forensic interview, even though the forensic interviewer had
not complied with the requirements of T[ennessee] C[ode] A[nnotated] [section] 24-7-
123,” which outlines the requirements that must be met before a video recording of a
forensic interview of a child regarding sexual contact may be introduced at trial. The
post-conviction court held an evidentiary hearing during which the social worker who
conducted the forensic interview of the victim, Katie Brazier, and trial counsel both
testified.

       Ms. Brazier stated she worked as a forensic interviewer at A Kid’s Place for six
and a half years beginning in August of 2006. During her employment, she conducted
the interview of the victim concerning the allegations made against the petitioner.
Regarding the requirements of Tennessee Code Annotated section 24-7-123, Ms. Brazier
                                             -7-
confirmed she received at least eight hours of supervision by a qualified forensic
interviewer of children prior to handling the victim’s forensic interview, she participated
in a peer review system while employed at A Kid’s Place, and she obtained at least
fifteen hours of continuing education each year. See Tenn. Code Ann. § 24-7-123
(b)(3)(D), (E), (H).

      Trial counsel then testified, stating he represented the petitioner after being
appointed to the case in 2010. At trial, he was satisfied with Ms. Brazier’s qualifications
under Tennessee Code Annotated section 24-7-123. Though trial counsel believed Ms.
Brazier satisfied the statutory requirements necessary to admit the forensic interview into
evidence, he preserved his objection to its admission for appeal.

        Trial counsel reviewed a certified copy of a Petition to Adjudicate Dependency
and Neglect filed on July 24, 2012 in Lawrence County juvenile court by Dawn Bradley
of DCS. The petition detailed the victim’s allegations against the petitioner, noted she
was a victim of severe abuse, and sought a restraining order against the petitioner. Trial
counsel acknowledged that within the sworn petition, Ms. Bradley detailed the
petitioner’s abuse of the victim, noting: “[The victim] denies [the petitioner] putting his
penis in her mouth or any penetration.” Because the victim testified to penetration at
trial, trial counsel admitted that pointing out the victim’s denial of the same in the
dependency and neglect petition would have benefitted the petitioner’s defense.
However, trial counsel “just forgot” about the petition during trial. As such, the petition
was not admitted into evidence or used during the cross-examinations of Ms. Bradley or
the victim. Trial counsel believed his failure to utilize the dependency and neglect
petition “[fell] below the Strickland standard.” See Strickland v. Washington, 466 U.S.
668, 687 (1984).

       During cross-examination, trial counsel explained he successfully suppressed
portions of the petitioner’s statement at trial. Specifically, the trial court “suppressed the
part of [the statement] where they asked [the petitioner] had he ever put his finger in the
child’s mouth and run it around in a circle. [The petitioner] indicated that he had.”
Based upon this portion of the petitioner’s statement, the petitioner and trial counsel
“agreed that if that statement came in, it was going to hurt him.”1

       Trial counsel cross-examined the victim about the issue of penetration at trial. He
remembered the victim testified that something penetrated her mouth. Trial counsel
explained:

        1
         At the end of trial, the State elected to pursue the allegation against the petitioner that occurred in
the victim’s bedroom during which the petitioner “put his finger in [the victim’s] mouth, and sometimes it
would feel like -- a balloon.”
                                                     -8-
              I don’t remember [the victim] ever saying she saw a penis go into
       her mouth. I think what she testified was she had to close her eyes and he
       ran his tongue he ran his finger around the inside of her lips and she felt
       something long and rubbery or plasticy go in her mouth but she never said
       it was a penis as opposed to a balloon or a piece of soap or anything else.

Trial counsel again admitted, “the fact that [the victim] had initially, when she reported
this, [said] that she hadn’t been penetrated was something that should have been relayed
to the jury.”

        During re-direct examination, trial counsel acknowledged two additional
discrepancies between the victim’s initial allegations detailed in the dependency and
neglect petition and her testimony at trial. Specifically, trial counsel noted in the petition,
the victim did not mention “green goo” or that she felt something like a balloon in her
mouth, both of which were discussed during the victim’s trial testimony. Trial counsel
believed it would have been helpful to cross-examine the victim, Ms. Bradley, and Ms.
Brazier about the discrepancies in the victim’s story. However, though he did not ask
about these discrepancies in particular, trial counsel stated he did cross-examine the
victim and Ms. Brazier about whether or not the petitioner penetrated the victim. Further,
trial counsel stated he questioned the victim and Ms. Brazier about the inconsistencies
that emerged during trial.

       After its review of the evidence presented, the post-conviction court denied the
petition. This timely appeal followed.

                                          Analysis

       On appeal, the petitioner argues trial counsel was ineffective for not addressing the
discrepancies between the victim’s trial testimony and her initial description of abuse
found in the dependency and neglect petition. Specifically, the petitioner asserts trial
counsel failed to utilize the dependency and neglect petition to cross-examine the victim
or Dawn Bradley, the DCS case manager who filed the petition, regarding the issue of
penetration. The State contends the post-conviction court properly denied the post-
conviction petition because the petitioner “failed to prove by clear and convincing
evidence that cross-examining the victim and Ms. Bradley about her statement [from] the
[dependency and neglect] petition was prejudicial.” Following our review of the record
and submissions of the parties, we agree with the State and affirm the judgment of the
post-conviction court.



                                             -9-
        To obtain relief in a post-conviction proceeding, a petitioner must demonstrate that
his or her “conviction or sentence is void or voidable because of the abridgement of any
right guaranteed by the Constitution of Tennessee or the Constitution of the United
States.” Tenn. Code Ann. § 40-30-103. The petitioner bears the burden of proving his
post-conviction factual allegations by clear and convincing evidence. See Tenn. Code
Ann. § 40-30-110(f). The findings of fact established at a post-conviction evidentiary
hearing are conclusive on appeal unless the evidence preponderates against them. See
Tidwell v. State, 922 S.W.2d 497, 500 (Tenn. 1996). This Court will not reweigh or
reevaluate evidence of purely factual issues. See Henley v. State, 960 S.W.2d 572, 578
(Tenn. 1997). However, appellate review of a trial court’s application of the law to the
facts is de novo, with no presumption of correctness. See Ruff v. State, 978 S.W.2d 95,
96 (Tenn. 1998). The issue of ineffective assistance of counsel presents mixed questions
of fact and law. See Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001). Thus, this Court
reviews the petitioner’s post-conviction allegations de novo, affording a presumption of
correctness only to the post-conviction court’s findings of fact. See id.; Burns v. State, 6
S.W.3d 453, 461 (Tenn. 1999).

       To establish a claim of ineffective assistance of counsel, the petitioner must show
both that counsel’s performance was deficient and that counsel’s deficient performance
prejudiced the outcome of the proceedings. Strickland v. Washington, 466 U.S. 668, 687
(1984); see State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997) (noting that
the standard for determining ineffective assistance of counsel applied in federal cases is
also applied in Tennessee). The Strickland standard is a two-prong test:

              First, the defendant must show that counsel’s performance was
       deficient. This requires showing that counsel made errors so serious that
       counsel was not functioning as the “counsel” guaranteed the defendant by
       the Sixth Amendment. Second, the defendant must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the defendant of a fair trial, a trial
       whose result is reliable.
466 U.S. at 687. In order for a post-conviction petitioner to succeed, both prongs of the
Strickland test must be satisfied. Id. Thus, courts are not required to even “address both
components of the inquiry if the defendant makes an insufficient showing on one.” Id.;
see also Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996) (stating that “a failure to prove
either deficiency or prejudice provides a sufficient basis to deny relief on the ineffective
assistance claim”).

       A petitioner proves a deficiency by showing “counsel’s acts or omissions were so
serious as to fall below an objective standard of reasonableness under prevailing
                                           - 10 -
professional norms.” Goad, 938 S.W.2d at 369 (citing Strickland, 466 U.S. at 688;
Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)). The prejudice prong of the
Strickland test is satisfied when the petitioner shows there is a reasonable probability, or
“a probability sufficient to undermine confidence in the outcome,” that “but for counsel’s
unprofessional errors, the result of the proceeding would have been different.”
Strickland, 466 U.S. at 694. However, “[b]ecause of the difficulties inherent in making
the evaluation, a court must indulge a strong presumption that counsel’s conduct falls
within the wide range of reasonable professional assistance; that is, the defendant must
overcome the presumption that, under the circumstances, the challenged action ‘might be
considered sound trial strategy.’” Id. at 689 (quoting Michel v. Louisiana, 350 U.S. 91,
101 (1955)).

         Here, the petitioner asserts trial counsel was ineffective for failing to use the
dependency and neglect petition to establish the differences between the victim’s
description of abuse found in the petition and her trial testimony. According to the
petitioner, at trial, the victim testified the petitioner penetrated her whereas in the petition,
“the victim denied [the petitioner] ever put his penis in her mouth or any other type of
penetration.” The petitioner suggests trial counsel’s failure to utilize the dependency and
neglect petition rendered his assistance ineffective in that he did not attack the victim’s
credibility to its full extent. The petitioner also claims trial counsel should have cross-
examined Ms. Bradley regarding the dependency and neglect petition. Upon our review
of the record, however, it is clear trial counsel adequately attacked the victim’s credibility
at trial regarding the issue of penetration and no prejudice resulted from his failure to use
the dependency and neglect petition to address the same. The petitioner is not entitled to
relief.

       At the post-conviction hearing, trial counsel stated he forgot to utilize the
dependency and neglect petition to identify inconsistencies in the victim’s abuse
allegations at trial, thus rendering his assistance ineffective. The post-conviction court
disagreed and summarized its factual findings as to the discrepancies in the victim’s
statements as it related to trial counsel’s performance, as follows:

               [Trial counsel] testified his performance fell below the standard of
       criminal defense demanded by Strickland. The [trial] [c]ourt disagrees. In
       spite of prior statements made by [the victim] at age nine, she testified of
       oral penile penetration before the jury. The [trial] [c]ourt recalls her
       testimony as strong, unequivocal and convincing. The jury had her
       testimony at trial as well as statements made by her in the forensic
       interview. The jury believed [the victim’s] testimony and found [the]
       [p]etitioner guilty of child rape beyond a reasonable doubt. This trial
       produced a just result.
                                             - 11 -
        Upon our review of trial counsel’s performance as a whole, we agree with the
post-conviction court’s assessment of the petitioner’s claims. While trial counsel did not
use the dependency and neglect petition during his cross-examination of the victim and
Ms. Bradley, trial counsel thoroughly challenged the issue of penetration with both
witnesses during cross-examination by questioning them about the differences between
the victim’s trial testimony and statements made during her forensic interview. A review
of the record indicates the victim’s statements regarding the petitioner’s abuse differed in
detail throughout the investigation into the same, however, nothing suggests trial counsel
was ineffective in handling the discrepancies in the victim’s story at trial.

        Throughout the investigation and trial, the victim testified to numerous instances
of abuse occurring over a period of multiple years. At trial, the victim stated the abuse
consisted of the petitioner “rub[bing] [the victim’s] privates in the ‘front,’ her chest, and
her ‘upper lap.’ The [petitioner] also ‘rubbed his private’ with his hand, usually after he
was finished ‘messing with’ [the victim]. [The victim] testified that she could see [the
petitioner’s] ‘private’ and that ‘greenish-white goo’ came out of it and onto his hand.”
Richard Bryant Long, 2016 WL 4487953, at *2. Further, the victim testified the
petitioner “put his hand over [the victim’s] eyes, and he would put his finger in [the
victim’s] mouth, and sometimes it would feel like a -- balloon.” While the victim
provided these specifics at trial, the dependency and neglect petition indicates she
omitted information about the “greenish-white goo” and the petitioner penetrating her
mouth. Additional trial testimony indicates the victim provided different details to the
various professionals who participated in the investigation of the petitioner’s abuse after
it was initially disclosed. As a result, trial counsel attacked the victim’s credibility at trial
through cross-examination. Though he did not specifically address the dependency and
neglect petition, trial counsel was effective during cross-examination in that he elicited an
admission from the victim and Ms. Brazier that the victim did not disclose the same
details to Ms. Bradly, Ms. Brazier, or the jury at trial. As a result of trial counsel’s
efforts, the State introduced the forensic interview of the victim in order to rehabilitate
her. Thus, the record indicates trial counsel effectively attacked the victim’s credibility
by identifying the various statements made by the victim in describing the petitioner’s
abuse. As noted by this Court on direct appeal, though trial counsel attacked the victim’s
credibility, the jury chose to believe her nonetheless. Richard Bryant Long, 2016 WL
4487953, at *6. Accordingly, we are not persuaded that a specific attack on the victim’s
credibility through the dependency and neglect petition, which like the forensic interview
contradicted and corroborated the victim’s trial testimony, would have changed the
outcome of the petitioner’s trial. The petitioner is not entitled to relief.

       The petitioner has not proven trial counsel was ineffective in failing to attack the
victim’s credibility through the use of the dependency and neglect petition, and the
                                             - 12 -
petitioner cannot show how the alleged deficiency of trial counsel prejudiced his trial.
Similarly, the petitioner has failed to show how trial counsel’s failure to address the
dependency and neglect petition during Ms. Bradley’s testimony prejudiced his trial. See
Strickland, 466 U.S. at 687. The petitioner is not entitled to post-conviction relief for his
claim of ineffective assistance of counsel.

                                        Conclusion

      Based upon the foregoing authorities and reasoning, the judgment of the post-
conviction court is affirmed.



                                              ____________________________________
                                              J. ROSS DYER, JUDGE




                                           - 13 -